PER CURIAM.
Writ granted in part; otherwise denied. All parties hereto agree that prejudgment interest is not available in FELA cases as legal interest may only accrue from the date of judgment. See Monessen Southwestern Ry. Co. v. Morgan, 486 U.S. 330, 108 S.Ct. 1837, 100 L.Ed.2d 349 (1988). Accordingly, all prejudgment interest is hereby stricken from the judgment of the trial court. All other rulings of the lower courts remain intact and are hereby amended only as far as provided herein.
CALOGERO, C.J., recused.